                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DONNIE SCOTT,                                    Case No. 19-cv-06046-HSG
                                   8                    Plaintiff,                          ORDER DENYING AS MOOT
                                                                                            EXTENSION OF TIME TO OPPOSE
                                   9              v.                                        WAIVER OF REPLY; GRANTING
                                                                                            EXTENSION OF TIME TO FILE
                                  10       ERIC GOLDING, et al.,                            DISPOSITIVE MOTION
                                  11                    Defendants.                         Re: Dkt. Nos. 15, 16
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at California State Prison – Los Angeles County, filed this pro se civil

                                  14   rights action pursuant to 42 U.S.C. § 1983 alleging that officials at Pelican Bay State Prison,

                                  15   where he was previously housed, violated his constitutional rights. Now pending before the Court

                                  16   are (1) plaintiff’s request for an extension of time to oppose defendant Golding’s waiver of reply

                                  17   (Dkt. No. 16) and (2) defendant Golding’s request for an extension of time to file his dispositive

                                  18   motion (Dkt. No. 15).

                                  19           Plaintiff has requested a three-day extension of time to file a response to defendant

                                  20   Golding’s waiver of reply, docketed on January 29, 2020 at Dkt. No. 14. Dkt. No. 16. This

                                  21   request is DENIED as moot. No reply to a waiver of reply is required or allowed. Plaintiff states

                                  22   that he has realized that he needs to amend his first amended complaint (Dkt. No. 12)1 to remove

                                  23   Jim Robertson from the face of the amended complaint and to remove his due process and equal

                                  24   protection claims, so that he may proceed solely with the claims found cognizable and solely

                                  25   against the defendants upon whom the Court has ordered service of summons. Dkt. No. 16 at 2.

                                  26   The effect of the Court’s January 21, 2020 screening order is that Jim Robertson has been

                                  27
                                       1
                                  28    The Court mistakenly referred to the first amended complaint (Dkt. No. 12) as a second amended
                                       complaint in the January 21, 2020 screening order. Dkt. No. 13.
                                   1   dismissed from this action, and that the due process and equal protection claims have been

                                   2   dismissed from this action. Plaintiff need not amend his first amended complaint to list only

                                   3   cognizable claims and the served defendants in order for the Court’s January 21, 2020 screening

                                   4   order to have effect.

                                   5          Good cause being shown, defendant Golding’s request for an extension of time to file his

                                   6   dispositive motion is GRANTED. Dkt. No. 15. The Court resets the briefing schedule as follows.

                                   7   Defendants shall file their dispositive motion within ninety-one (91) days of the date of this order.

                                   8   Plaintiff’s opposition to the summary judgment or other dispositive motion must be filed with the

                                   9   Court and served upon defendants no later than 28 days from the date the motion is filed.

                                  10   Defendants shall file a reply brief no later than 14 days after the date the opposition is filed. The

                                  11   motion shall be deemed submitted as of the date the reply brief is due.

                                  12          This order terminates Dkt. Nos. 15 and 16.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 2/20/2020

                                  15                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
